IN THE SUPREME COURT OF THE STATE OF NEVADA


                             WELLS FARGO BANK, N.A., AS                               No. 83337
                             TRUSTEE, ON BEHALF OF THE
                             HARBORVIEW MORTGAGE LOAN
                             TRUST MORTGAGE LOAN PASS-
                             THROUGH CERTIFICATES, SERIES
                             2006-12,
                             Petitioner,
                             vs.
                                                                                       FILE
                             THE EIGHTH JUDICIAL DISTRICT
                             COURT OF THE STATE OF NEVADA,
                             IN AND FOR THE COUNTY OF CLARK;
                             AND THE HONORABLE VERONICA
                             BARISICH, DISTRICT JUDGE,
                             Respondents,
                             and
                             FIDELITY NATIONAL TITLE GROUP,
                             INC.; FIDELITY NATIONAL TITLE
                             INSURANCE COMPANY; AND
                             FIDELITY NATIONAL TITLE AGENCY
                             OF NEVADA, INC.,
                             Real Parties in Interest.



                                                     ORDER DENYING PETITION
                                         This is an original petition for writ of prohibition or, in the
                             alternative, writ of mandamus. Petitioner Wells Fargo seeks a writ of either
                             prohibition or mandamus that would allow the underlying action, which the
                             district court stayed, to proceed. The district court granted the stay pending
                             a decision from the Ninth Circuit in Wells Fargo Bank v. Fidelity National
                             Title Insurance, Case No. 19-17332. As the Ninth Circuit has issued that
                             decision, Wells Fargo's petition is moot and no exceptions to the mootness
                             doctrine appear to apply. See Personhood Nev. v. Bristol, 126 Nev. 599, 602,

   SUPREME COURT
            Of
         NEVADA


   931 I947A
                                                                                       2;2-- olutZ3
               . •                               •
'Att,tALIAS4A•:t.41V..:4jA
                245 P.3d 572, 574 (2010) (discussing the exceptions to the mootness
                doctrine). We therefore decline to consider it.                See Univ. of Nev. v.
                Tarkanian, 95 Nev. 389, 394, 594 P.2d 1159, 1162 (1979) (explaining that
                this court does not consider moot issues). Accordingly, we
                               ORDER the petition DENIED.




                                             Parraguirre


                      /          c,elz_42N     , J.                       Ack.“
                Hardesty                                           Pickering




                cc:       Hon. Veronica Barisich, District Judge
                          Wright, Finlay & Zak, LLP/Las Vegas
                          Sinclair Bruan LLP/Encino
                          Early Sullivan Wright Gizer & McRae, LLP/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(01 1447A




                                                               •